DETAILED ACTION
	The receipt is acknowledged of applicant’s election filed 03/08/2022.

	Claims 1, 3-5, 9, 12-13, 15-17, 20-21, 23-24, 27-29, and 32 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of species “product does not contain negatively charged polymer”, “double barrel syringe” and “treating internal wound or wound in the body cavity”, claims 1, 3-5, 9, 12-13, 15-17, 20, 24, 27-28, and 32  in the reply filed on 03/08/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claims 21, 23 and 29 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/08/2022.

Claims 1, 3-5, 9, 12-13, 15-17, 20, 24, 27-28, and 32 are examiner on the merit.
Information Disclosure Statement
The references cited in the PCT international search report by the EPO office have been considered, but will not be listed on any patent resulting from this application because they were not provided on a separate list in compliance with 37 CFR 1.98(a)(1). In order to have the references printed on such resulting patent, a separate listing, preferably on a PTO/SB/08A and 08B form, must be filed within the set period for reply to this Office action. Only references cited on the attached PTO-892 will be printed on any patent resulting from this application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5, 17 and 32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 3-5, the claims recite “the polymer” of claim 1, however claim 1 recites two polymer, hydrophobically modified polymer and negatively charged polymer. Which polymer claims 3-5 are referring to? 

Regarding claim 17, the claim recites “bicarbonate solution is around 0.1 wt% to about 1 wt%”, however it is not recited wt% of what? Is it relative to the weight of the second component or of the entire composition?

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 32 recites the broad recitation “within about 2 minutes”, and the claim also recites “within about 1 minute” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-4, 13, 15-17, 20, 24, 27, 28 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Greener (US 2010/0135915), and the article by Bowling et al. (A self-assembling hydrophobically modified chitosan capable of reversible hemostatic action), both references are currently cited on PTO 892, and copy of non-patent literature is provided.

Applicant Claims 
Claim 1 is directed to a hemostat product comprising a container having at least two compartments each containing a releasable, flowable product: wherein a first compartment comprises a solution of an acidified hydrophobically-modified polymer that gels in the presence of blood, and a second compartment comprises a solution of a bicarbonate or carbonate salt at an alkaline pH and optionally a negatively-charged polymer. 

Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Greener teaches hemostatic composition comprising Component A, comprising an acidic solution of a polycationic polymer selected from the group comprising polymeric amines and polysaccharides, and Component B comprising a metal carbonate, a metal bicarbonate or a mixture thereof. The two components are maintained separately prior to mixing (abstract; ¶¶ 0010, 0015). Component A comprises chitosan and chitosan derivatives (¶¶ 0011, 0020; example 1). Component B is sodium bicarbonate (example 2). The acidic solution of the polysaccharide, i.e. chitosan, is aqueous and comprises organic acid, e.g. acetic acid and lactic acid (¶ 0021, claim 8). Components A and B are stored in a dual barreled syringe and mixed at time of use at the site of application causing foaming. Carbonate neutralizes acid in chitosan solution, generates carbon dioxide, and the degree of production of carbon dioxide and foaming can be controlled so that it does not aggravate the wound site and further distress the patient  (¶¶ 0029, 0042-0046, 0072,-0074). The chitosan is present in component A in amount of 0.1-20% (¶ 0025). The composition is used for hemostatic management in the battle field injuries, treating wounds and hemorrhage (¶¶ 0050, 0059, 0061, 0063, 0065, claim 34). PH of component A is below 5.0 (¶ 0018).

Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
	While Greener teaches acidified chitosan and its derivatives, the reference does not explicitly teach hydrophobically modified polymer as claimed by claim 1, e.g. hydrophobically modified chitosan (hmc).
Dowling teaches  a hemostat product comprising hydrophobically modified chitosan (hmc) that serves as effective yet low cost hemostatic agent that is capable to transform heparinized blood into an elastic gel that does not happens with native chitosan that is not hydrophobically modified. Chitosan is modified by attaching hydrophobic tails into the backbone of the chitosan (abstract; page 3352, left column). Chitosan is 80% deacetylated and acidified by lactic acid of acetic acid (page 3352, right column, paragraph 2.1). The hemostatic concentration of chitosan is 0.25%, or 0.5%  in a hemostatic solution. Solution of 0.5% hmc achieved hemostasis in 4.5±0.6 seconds, i.e. within a minute (page 3353, right column, paragraph 3.1; page 3354, left column; page 3355, right column). HMC is effective hemostat and has the ability to transform liquid blood into gel and quickly stop bleeding from minor and sever injuries. The gelling mechanism is predicated on self-assembly of hmc chain in such a way that hydrophobes anchor into interior of blood cell membrane and thereby bridge the cells into 3-dimensional network (conclusion). 

Finding of Prima Facie Obviousness Rational and Motivation 
(MPEP §2142-2143)
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to provide a hemostatic composition comprising Component A comprising acidified chitosan and Component B comprising sodium bicarbonate as taught by Greener, and replace chitosan of Component A by hmc taught by Dowling. One would have been motivated to do so because Dowling teaches hmc serves as effective, yet low cost, hemostatic agent that is capable to transform even heparinized blood into an elastic gel, and is effective as hemostat for minor and sever injuries. One would reasonably expect formulating hemostatic composition comprising Component A comprising hmc and Component B comprising sodium bicarbonate that achieves effective hemostasis for minor and sever injuries at low cost.
All the limitations of claim 1 are taught by the combination of Greener and Dowling. 
Regarding hydrophobically modified chitosan taught by claim 3, it is taught by Dowling.
Regarding the degree of deacetylation of 40-90% as claimed by claim 4, Dowling teaches 80% deacetylation that falls within the claimed deacetylation degree. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 [R-5].
Regarding the amount of hmc in component A of 0.1-2% as claimed by claim 13, Dowling teaches hemostatic concentration of 0.25% and 0.5% that falls within the claimed concentration, and Greener teaches 1-20% chitosan in component A. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 [R-5].
Regarding pH of component A of 2.5 4.4 as claimed by claim 15, Greener teaches pH of component A of below 5.o that embrace the claimed pH. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 [R-5].
Regarding the acids claimed by claim 16, both Greener and Bowling teaches lactic acid.
Regarding the amount of sodium bicarbonate claimed by claim 17, one having ordinary skill in the art would have determined such amount based on the desired foaming action to be produced and based on the desired final pH of the composition. 
Regarding pH of component B of 8.0-10.0 as claimed by claim 20, this is expected from the alkaline component of Greener that comprises sodium bicarbonate.
Regarding double barrel syringe claimed by claim 24 and formation of foam and release of carbon dioxide, this is taught by Greener.
Regarding method of treating bleeding as claimed by claim 27 by releasing the both components to bleeding wound, this method is taught y Greener.
Regarding type of wound claimed by claim 28 as internal wound, this is taught by Greener.
Regarding time of hemostasis of within 2 minutes or within 1 minute as claimed by claim 32, Dowling teaches 4.5±0.6 seconds that falls within the claimed times. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 [R-5].
Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in practicing the instantly claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the present invention.

Claims 5, 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Greener and Dowling as applied to claims 1, 3-5, 13, 15-17, 20, 24, 27, 28 and 32  above, and further in view of Dowling et al. (US 2009/0062849, hereinafter Dowling ‘849, currently cited on PTO 892).

Applicant Claims 
Claim 5 recites that the polymer comprises 10-50% of functional groups occupied by hydrophobic groups. Claims 9 recites the hydrophobic groups attached to the chitosan comprises saturated hydrocarbon. Claim 12 recites linear hydrocarbon having 8-18 carbon atoms.

Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
The combined teachings of Greener and Dowling are previously discussed in this office action.

Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
	While the combination of the cited references teaches hmc, the references however do not teach that the polymer comprises 10-50% of functional groups occupied by hydrophobic groups (claim 5), chitosan is hydrophobically modifying by saturated hydrocarbon (claim 9), and linear hydrocarbon having 8-18 carbon atoms (claim 12). 
Dowling ‘849 teaches hemostasis promoting material comprises hydrophobically modified chitosan that anchor themselves within the membrane of cells in vicinity of wound forming seal strong enough to prevent loss of blood, yet weak enough to prevent damage of newly formed tissue. The polymers inherently prevent microbial infections and are suitable for oxygen transfer required during normal wound metabolism (abstract; ¶ 0022). HMC backbone include hydrophobically reactive functional groups that bind with hydrophobically reactive groups of hydrocarbon. The hydrocarbon can be saturated linear and have 8-18 carbon atoms comprising acyl group (¶¶ 0030, 0035, 0040-0052). The degree of substitution of the hydrophobic group on the polymer is from about 1-30 moles of hydrophobic group per mole of the polymer (¶ 0039), i.e.1-30%. Acyl groups are taught (claims 11 and 14).

Finding of Prima Facie Obviousness Rational and Motivation 
(MPEP §2142-2143)
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to provide hemostatic product comprising hmc component and alkaline component as taught by the combination of Greener and Bowling, and substitute 1-30% of the functional group of chitosan with hydrophobic groups, and use saturated linear hydrocarbon comprising 8-18 carbon atoms to hydrophobically modify the chitosan as taught by Dowling ‘849. One would have been motivated to do so because Dowling ‘849 teaches hmc substituted with 1-30% hydrophobic group by saturated linear hydrocarbon having 8-18 carbon atoms anchor themselves within the membrane of cells in vicinity of wound forming seal strong enough to prevent loss of blood, yet weak enough to prevent damage of newly formed tissue. One would reasonably expect formulating hemostatic product comprising hmc component and alkaline component wherein 1-30% of functional groups of hmc are substituted with hydrophobic groups from saturated linear hydrocarbons wherein the hmc forms strong yet gentle seal that does not hinder the wound healing.
Regarding claim 5 that 10-50% of chitosan functional groups are occupied by hydrophobic groups, Dowling ‘849 teaches 10-30% that is overlaps with the claimed range. . In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 [R-5].
Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in practicing the instantly claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the present invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Isis A D Ghali whose telephone number is (571)272-0595. The examiner can normally be reached Monday through Friday, 8:30 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISIS A GHALI/Primary Examiner, Art Unit 1611                                                                                                                                                                                                        /I.G./